Citation Nr: 0025674	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-08 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to April 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied entitlement to a total disability 
evaluation based on individual unemployability.  

The Board notes that in an August 1999 rating decision, the 
RO denied entitlement to increased evaluations for low back 
strain, hiatal hernia with reflux esophagitis, sinusitis, and 
bilateral conjunctivitis with corneal abrasions.  The RO also 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for a head injury.  The veteran has not filed a 
notice of disagreement as to that determination.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Service connection is in effect for low back strain, 
evaluated as 40 percent disabling; hiatal hernia with reflux 
esophagitis, evaluated as 10 percent disabling; a healed 
fracture of the minor left ring finger, evaluated as 
noncompensable; bilateral conjunctivitis with corneal 
abrasions, evaluated as noncompensable; and chronic 
sinusitis, evaluated as noncompensable.  

3.  The veteran has completed two years of college and has 
occupational experience with a business machine company in 
the area of production and in the restaurant business.  He 
last worked in February 1998.

4.  There are no exceptional or unusual circumstances present 
in the veteran's case that warrant a referral to the Director 
of VA Compensation and Pension Service.

5.  The veteran's service-connected disabilities do not 
render him unable to engage in all forms of substantially 
gainful employment.  



CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 
4.19 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that in a December 1991 rating decision, 
the RO granted entitlement to service connection for low back 
strain, evaluated as 10 percent disabling; hiatal hernia with 
reflux esophagitis, evaluated as 10 percent disabling; a 
healed fracture of the minor left ring finger, evaluated as 
noncompensable; bilateral conjunctivitis with corneal 
abrasions, evaluated as noncompensable; and chronic 
sinusitis, evaluated as noncompensable. 

Upon VA examination dated in January 1992, physical 
examination revealed mild tenderness over the frontal and 
maxillary sinuses, a mild bulging in the abdominal wall 
lateral to the scar on the right side which could represent a 
small incisional hernia, and mild tenderness over the upper 
lumbar spine with complaints of pain on range of motion.  The 
examiner noted the veteran did have chronic intermittent low 
back strain, a surgically repaired hiatal hernia with current 
symptoms possibly related, recurrent conjunctivitis with a 
corneal abrasion in the left eye, and apparent chronic 
sinusitis.  It was noted the chronic sinusitis did not appear 
to be active at that time.  A radiology report of the lumbar 
spine revealed an impression of a normal lumbar spine.  The 
spine was noted as in good alignment with normal interspaces 
and no evidence of spondylolisthesis.  Additional radiology 
reports noted impressions of mild chronic sinusitis involving 
the left ethmoid air cells and the maxillary and sphenoid 
sinuses and a large paraesophageal-type diaphragmatic hernia 
without reflux.  It was noted that the veteran worked in 
production at IBM and did not miss work due to back pain.  

VA outpatient treatment records dated from 1991 to 1993 
reflect complaints of neck and left arm pain as well as 
recurrent hernia pain.  Relevant assessments of ventral 
hernia, paraesophageal hernia, upper respiratory infection 
with bronchitis, rule out herniated nucleus pulposus, 
cervical spondylosis, and chronic sinusitis were noted.  

VA treatment records dated from 1994 to 1995 reflect 
complaints of neck pain and treatment with cervical 
isometrics and cervical traction.  Relevant assessments of 
incisional hernia, degenerative spondylosis of the lower 
cervical spine, and radiculopathy were noted.  An October 
1994 VA discharge summary reflects relevant diagnoses of 
recurrent hiatal hernia and ventral abdominal hernia.  The 
veteran underwent a revision Nissen fundoplication, hiatal 
hernia repair with repair of abdominal incisional hernia.  An 
August 1995 cervical spine x-ray revealed mild degenerative 
disc disease at C5-6 and C6-7.  Electromyographic and nerve 
conduction studies revealed a normal electrodiagnostic test 
and the absence of electrophysical evidence suggestive of 
cervical radiculopathy.  

In an August 1995 rating decision, the RO granted entitlement 
to a temporary total evaluation due to the need for surgical 
convalescence following surgery in October 1994.  The RO also 
determined that service connection was warranted for a 
ventral hernia, and the currently assigned 10 percent 
evaluation for the service-connected hernia would been 
continued after the temporary total evaluation period.  

VA treatment records dated from 1995 to 1996 reflect 
complaints of pain from a herniated disc in the neck with 
radiation down the left arm.  An October 1995 magnetic 
resonance imaging report of the cervical spine reflects an 
impression of osteophyte versus disc protrusion at C5-6 and 
C6-7 levels with bilateral neural foramina impingement and 
central canal narrowing.  Various assessments of C6 
radiculopathy secondary to herniated nucleus pulposus, and 
neck pain with paresthesia in C6 distribution were noted.  In 
January 1996, the veteran underwent a C6-7 anterior cervical 
diskectomy and removal of osteophyte and fusion with 
autologous graft.  A postoperative diagnosis of central hard 
disc at C6-7 was noted.  A January 1996 preoperative 
electromyography report revealed a diagnostic conclusion of 
no evidence of membrane instability in the muscle stream 
performed.  A computed tomography myelogram study dated in 
January 1996 revealed impressions of paracentral disc 
herniation at C6-7 somewhat more towards the right with 
moderate spinal canal narrowing, and mild posterior 
spondylitic bridging at C5-6.  The February 1996 discharge 
summary noted the veteran was to engage in no heavy lifting 
and no heavy exertion.  

A January 1996 VA physician statement reflects the veteran 
was requested to refrain from any heavy work because of his 
neck problems.  It was also noted that he would be admitted 
in January 1996 for testing and it would be better if he 
could avoid work until his problem was resolved.  

In a July 1996 rating decision, the RO denied entitlement to 
service connection for degenerative spondylosis of the lower 
cervical spine, postoperative.  

VA treatment records dated from 1996 to 1998 reflect 
complaints of heartburn and chronic low back pain.  Relevant 
assessments of chronic low back pain and bronchitis were 
noted.  

Upon VA examination of the spine dated in September 1998, the 
veteran complained of pain, weakness, stiffness, 
fatigability, and lack of endurance in his lower back.  It 
was noted that the low back was steadily getting worse and 
the pain varied from moderate to severe.  The pain was 
described as present every day with no flare-ups.  It was 
also noted the veteran used a support cane on a regular 
basis.  It was noted the veteran had been unemployed since 
February 1998 due to low back pain.  His ambulation was noted 
as limited from his home to his car.  It was also noted the 
veteran felt that his risk of falls was more because of his 
back pain, bending or stooping activities were limited, and 
he was unable to do any household tasks.  Physical 
examination of the lumbosacral spine revealed flexion to 40 
degrees, extension to 10 degrees, left lateral flexion to 10 
degrees and right lateral flexion to 15 degrees.  Range of 
motion was noted as painful throughout with right paralumbar 
musculature pain.  The veteran also reported numbness on the 
left thigh.  The examiner noted that x-ray examination dated 
in June 1998 showed mild productive changes in L4-5.  A 
diagnosis of moderate to severe lumbosacral strain secondary 
to mild productive changes between L4-5 was noted.  

In a November 1998 rating decision, the RO determined that a 
40 percent evaluation was warranted for low back strain, 
effective from April 24, 1998.  In a March 1999 rating 
decision, the RO continued a 40 percent evaluation for low 
back strain.  

VA treatment records dated from 1998 to 1999 reflect 
complaints of chronic low back pain and various assessments 
of hypertension, depression, tension headaches, lumbar 
strain, asthmatic bronchitis, and chronic low back pain with 
radiculopathy.  A February 1999 treatment record notes a 
social history of no employment secondary to chronic low back 
pain.  An impression of chronic low back pain with mild 
depression likely "due to chronic pain (general medical 
condition)" was noted.

A radiographic report of the sinuses dated in March 1999 
showed the paranasal sinuses were well pneumatized with no 
air-fluid levels or mucoperiosteal thickening seen.  

Upon VA examination of the spine dated in June 1999, 
subjective complaints of chronic low back pain and 
unemployment since February 1998 due to the back condition 
were noted.  The veteran also reported left leg numbness and 
similar numbness starting on his right lower extremity and an 
occasional "paralysis" which caused him to fall.  It was 
noted the veteran used a cane to assist in ambulation.  The 
veteran reported his current limitations as being unable to 
stand for more than 30 minutes, sit for more than 45 minutes, 
carry more than five pounds, or walk over one block.  He 
stated that the only position he was comfortable in was being 
flat on his back.  Physical examination revealed the veteran 
was an obese male observed to ambulate using a cane in his 
left hand and no other assistance.  The veteran was noted to 
have a gait described as uncharacteristic of neurologic 
disease or injury.  The examiner noted that when not under 
direct observation, the veteran was observed to resume a more 
natural gait and stance.  The examiner also noted the veteran 
frequently grimaced, moaned, and complained of pain 
throughout the examination inconsistent with the degree of 
stimuli being placed on him.  Examination of the back 
revealed superficial tenderness to a wide area of the lumbar 
skin, even to light pinch and brush stroke.  There was deep 
tenderness felt by the veteran over a wide area from T12 to 
both posterior superior iliac spines and the sacrum, as well 
as both buttocks.  He was noted to have paravertebral muscle 
spasm in the lumbosacral region, which was markedly tender by 
comparison.  

Axial loading of the cervical spine elicited neck and lower 
back pain.  Passive rotation testing of the veteran's hips 
and upper body elicited lower back pain.  Active range of 
motion of the back was guarded and accomplished with poor 
effort.  Forward flexion was only 0 to 35 degrees with a 
complaint of severe pain to the lumbosacral region and the 
left buttock area.  Extension was to zero degrees.  Lateral 
bending was 0 to 10 degrees bilaterally, with moaning and 
grimacing.  Rotation was 0 to 15 degrees bilaterally with the 
same types of complaints.  The veteran was unable to perform 
a heel to toe walk due to a complaint of lower back pain and 
lower extremity weakness, although he was observed to be able 
to stand on his toes for a long time without evidence of 
muscle fatigue.  Straight leg raising in the supine position 
at 5 degrees on the left elicited severe lumbosacral pain 
without radiculopathy.  Straight leg raising at 45 degrees on 
the right also elicited severe lumbosacral pain.  The 
examiner noted that neither of these complaints of pain was 
accompanied by radiating radiculopathy.  The examiner also 
noted that seated straight leg raising with distraction 
caused absolutely no discomfort.  

Goldthwait's test was noted as indiscernible because of 
guarding and compromised complaints of pain.  Patrick's test 
elicited severe lumbosacral pain bilaterally.  Pelvic rock 
test showed significant tenderness even to light palpation, 
but no evidence of instability.  Hoover test was positive on 
the left.  Lower extremity range of motion was guarded, but 
was not under direct observation and with distraction 
appeared to be intact.  There was a subjective complaint of 
weakness with muscle tremor and tension on the left lower 
extremity upon range of motion against resistance but not 
focal to a particular muscle group.  Motor strength was 
otherwise graded as 5/5 throughout.  

Deep tendon reflexes for the lower extremities were 2 
positive and symmetrical.  There was a subjective decrease in 
sensation to the lateral aspect only of the left lower 
extremity from the greater trochanter to the foot, but not 
specific to a dermatomal distribution.  Distal circulation 
and sensation was otherwise intact throughout.  The examiner 
noted that review of a magnetic resonance imaging report of 
the thoracic and lumbar spines dated in January 1999 showed 
an incidental note of a C6-7 fusion with cord effacement, but 
no other significant abnormalities.  The examiner also noted 
that x-rays of the lumbosacral spine dated in December 1998 
showed no significant abnormalities, although x-rays taken 
contemporaneously with the examination showed some anterior 
spurring at L4-5, but preserved intervertebral disc spaces of 
the thoracic and lumbar spines.  Diagnoses of chronic 
lumbosacral strain with a complaint of bilateral lower 
extremity radiculopathy, moderate to severe, and significant 
emotional overlay as evidence by multiple positive Waddell's 
signs and subjective complaints of pain inconsistent with 
degree of physical findings were noted.  

A July 1999 radiology report of the chest showed 
postoperative changes present in the region of the gastric 
fundus and gastroesophageal junction.  An impression of no 
significant abnormality was noted.  

Analysis

A review of the record discloses that the veteran has 
submitted a well grounded claim in that he has presented 
evidence of service-connected disabilities and assertions 
that such disabilities, specifically his back condition, 
interfere with his ability to maintain gainful employment.  
Therefore, VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107(a).  In this regard, the Board finds that all 
necessary evidence for an equitable disposition of the 
veteran's appeal has been obtained and received.  Id.

As previously noted, service connection is in effect for low 
back strain, evaluated as 40 percent disabling; hiatal hernia 
with reflux esophagitis, evaluated as 10 percent disabling; 
postoperative ventral hernia, evaluated as noncompensable; a 
fracture of the minor left ring finger, evaluated as 
noncompensable; bilateral conjunctivitis with corneal 
abrasions, evaluated as noncompensable; and sinusitis, 
evaluated as noncompensable.  A combined rating of 50 percent 
has been in effect since April 1998.  

The veteran contends that he is entitled to a total rating 
based on individual unemployability because the foregoing 
service-connected disabilities prevent him from obtaining and 
maintaining substantially gainful employment.  Pertinent 
regulations provide that total disability ratings may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability, provided that, 
if there is only one such disability, the rating shall be 
rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341(a), 
4.16(a).  For the above purpose of one 60 percent disability, 
or one 40 percent disability in combination, the following 
will be considered as one disability: (1) disabilities of one 
or both upper extremities, or of one or both lower 
extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.

A review of the record reflects that the veteran has multiple 
service-connected disabilities and that the combined service-
connected disability rating is 50 percent.  Thus, the veteran 
does not satisfy the aforementioned percentage rating 
standards for individual unemployability benefits.  However, 
a total disability rating based on individual unemployability 
may still be assigned to the veteran who fails to meet these 
percentage standards if he is deemed unemployable by reason 
of his service-connected disabilities.  See 38 C.F.R. 
§ 4.16(b).  

In a pertinent precedent decision, VA's Office of General 
Counsel concluded that controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of a service-connected disability shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by the circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  (VAOPGCPREC 75-91).

Additionally, 38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past, or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside of the norm.  
38 C.F.R. § 4.15.  The sole fact that a veteran is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question in a 
total rating case based upon individual unemployability due 
to service-connected disability is whether the veteran is 
capable of performing the physical and mental acts required 
by employment and not whether the veteran is, in fact, 
employed.  38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.341, 
4.16 (1999).  In determining whether the veteran is entitled 
to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose, 4 Vet. App. at 363; 38 C.F.R. § 3.341(a).  If total 
industrial impairment has not been shown, VA is not obligated 
to show that a veteran is incapable of performing specific 
jobs in considering a claim for a total rating based on 
individual unemployability.  See Gary v. Brown, 7 Vet. App. 
229 (1994).

As previously noted, in November 1998 the veteran's service-
connected low back strain was rated as 40 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a 40 percent evaluation is warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of motion of forward bending in the forward position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  The rating criteria do 
not provide for an evaluation in excess of 40 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The medical evidence of record reflects that in January 1992, 
the veteran reported that he did not miss work due to back 
pain.  The record also reflects numerous treatment and 
hospitalization reports dated from 1994 to 1996 regarding the 
neck, cervical spine, spondylosis of the cervical spine, and 
a herniated nucleus pulposus.  The record also reflects a 
January 1996 statement from a VA physician suggesting that 
the veteran refrain from any heavy work because of his neck 
problems.  However, in a July 1996 rating decision, the RO 
denied entitlement to service connection for degenerative 
spondylosis of the lower cervical spine, postoperative.  The 
veteran did not appeal that determination.  

The medical evidence shows minimal impairment from the 
veteran's service-connected hiatal hernia with reflux 
esophagitis (rated as 10 percent) and no impairment from the 
service-connected disabilities which are rated as 
noncompensable.  The Board recognizes that the veteran has 
reported limited ambulation and activity due to his low back 
pain, as well as the February 1999 treatment record noting an 
impression of chronic low back pain with mild depression due 
to chronic pain.  However, VA examiners in September 1998 and 
June 1999 both described the veteran's lumbosacral strain as 
moderate to severe.  Additionally, the June 1999 VA examiner 
noted the veteran's subjective complaints of pain were 
inconsistent with the degree of physical findings.  The 
examiner noted that when not under direct observation, the 
veteran was observed to resume a more natural gait and 
stance.  The veteran was also observed to stand on his toes 
for a long time without evidence of muscle fatigue, and 
seated straight leg raising with distraction caused no 
discomfort.

With respect to the subjective factors bearing on the 
veteran's possible entitlement to individual unemployability 
benefits, the Board notes that according to the veteran's 
service personnel records, he was born in 1955.  The 
veteran's January 1999 application for individual 
unemployability benefits reflects the veteran was self-
employed from 1994 to February 1998 in restaurant type work.  
He also indicated that he had completed two years of college 
as well as a non-commissioned officer course and unit clerk 
course while in the military.  He reported that he was unable 
to work at his business because of his back condition.  

However, neither the September 1998 VA examiner nor the June 
1999 VA examiner found the veteran to be totally disabled or 
unable to work due to his service-connected disabilities.  
The competent evidence does not reflect that the veteran 
requires frequent periods of hospitalization or that there 
are other unusual factors involved in his case so as to 
warrant assignment of a total rating.  While the veteran's 
service-connected disabilities may limit him from some forms 
of work, the record is silent for competent medical evidence 
to suggest that they prevent all substantially gainful 
employment for which the veteran is qualified by reason of 
his education and work experience.  The combined rating 
evaluation of 50 percent currently assigned for the veteran's 
service-connected disabilities is recognition that such 
conditions would make it difficult to perform some forms of 
work, yet the evidence fails to show that service-connected 
conditions prevent him from performing the physical and 
mental acts required by employment.  Additionally, there are 
no unusual factors which might make his case different from 
similarly rated veterans.  See Van Hoose v. Brown, 4 Vet. 
App. at 363.

Thus, the medical evidence of record does not suggest that 
the veteran's service-connected disabilities prevent him from 
obtaining gainful employment and the criteria for individual 
unemployability benefits have not been met.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is inapplicable, and the 
veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b).  



ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

